 

Exhibit 10.20

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION, AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT IN COMPLIANCE WITH, OR PURSUANT TO AN EXEMPTION FROM, THE
REQUIREMENTS OF SUCH ACT OR SUCH LAWS.

 

 

 

BIONIK LABORATORIES CORP.

 

CONVERTIBLE PROMISSORY NOTE

 

Principal Amount: US$500,000.00 Issue Date: March 28, 2017

 

Bionik Laboratories Corp., a Delaware corporation (the “Company”), for value
received, hereby promises to pay to RGD Investissements S.A.S. or its permitted
assigns or successors (the “Holder”), the principal amount of Five Hundred
Thousand Dollars (US$500,000.00) (the “Principal Amount”), without demand, on
the Maturity Date (as hereinafter defined), together with any accrued and unpaid
interest due thereon. This Note shall bear interest at a fixed rate of 12% per
annum, beginning on the Issue Date. Interest shall be computed based on a
360-day year of twelve 30-day months and shall be payable, along with the
Principal Amount, on the Maturity Date. Except as set forth in Section 3.1,
payment of all principal and interest due shall be in such coin or currency of
the United States of America as shall be legal tender for the payment of public
and private debts at the time of payment.

 

1.       Definitions.

 

1.1       Definitions. The terms defined in this Section 1 whenever used in this
Note shall have the respective meanings hereinafter specified.

 

“Change in Control” means a merger or consolidation of the Company with or into
any other entity in which the stockholders of the Company immediately prior to
the merger or consolidation do not own more than 50% of the outstanding voting
power (assuming conversion of all convertible securities and the exercise of all
outstanding options and warrants) of the surviving entity or the sale, lease,
licensing, transfer or other disposition of all or substantially all the assets
of the Company; provided, however, that any new issuance of capital stock (or
securities convertible or exercisable into capital stock) of the Company to one
or more third parties for the sole purpose of providing funding for the Company
shall not constitute a Change in Control.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

 

“Conversion Shares” means the New Round Stock issued or issuable to the Holder
upon a Conversion Date pursuant to Article 3.

 

“Conversion Date” shall mean the date, if any, of the conversion of this Note
into Conversion Shares, as provided in Section 3.1.

 



 1 

 

 

“Event of Default” shall have the meaning set forth in Section 6.1.

 

“Holder” or “Holders” means the person named above or any Person who shall
thereafter become a recordholder of this Note in accordance with the terms
hereof.

 

“Issue Date” means the issue date stated above.

 

“Maturity Date” shall mean the earlier of: (a) November 15, 2017 and (b) the
consummation of a Qualified Financing.

 

“New Round Stock” means, in the event of a Qualified Financing, the securities
(or units of securities if more than one security are sold as a unit) issued by
the Company in the Qualified Financing.

 

“Note” means this Convertible Note, as amended, modified or restated.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, joint venture, unincorporated organization or any
government, governmental department or agency or political subdivision thereof.

 

“Premium” means, with respect to the repayment or conversion of the Principal
Amount, an amount equal to ten percent (10%) of the Principal Amount less the
interest accrued and unpaid through the measurement date.

 

“Securities Act” means the United States Securities Act of 1933, as amended.

 

“Subscription Agreement” means that certain Subscription Agreement dated as of
or about December 20, 2016, or series of like subscription agreements, among the
Company and the subscribers named therein, pursuant to which the Company
borrowed an aggregate principal amount of $1,500,000.

 

“Tier 1 Qualified Financing” means the next equity or equity-linked round of
financing of the Company in whatever form or type that raises gross proceeds of
$5,000,000 or more, less the aggregate amount raised by the Company pursuant to
the Subscription Agreement and this Note.

 

“Tier 2 Qualified Financing” means the next equity or equity-linked round of
financing of the Company in whatever form or type that raises gross proceeds of
$3,500,000 or more and less than $5,000,000, less the aggregate amount raised by
the Company pursuant to the Subscription Agreement and this Note.

 

“Tier 3 Qualified Financing” means the next equity or equity-linked round of
financing of the Company in whatever form or type that raises gross proceeds of
less than $3,500,000, less the aggregate amount raised by the Company pursuant
to the Subscription Agreement and this Note.

 



 2 

 

 

“Trading Market” means the OTCQX market place of the OTC Markets; provided
however, that in the event the Company’s Common Stock is ever listed or traded
on the New York Stock Exchange, the NYSE Amex Equities, the Nasdaq Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market, or the OTCQB market
place of the OTC Markets, then the “Trading Market” shall mean such other market
or exchange on which the Company’s Common Stock is then listed or traded.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if the Common Stock is not then listed or quoted for trading on a
Trading Market and if prices for the Common Stock are then reported on the OTC
Markets, Inc. (or a similar organization or agency succeeding to its functions
of reporting prices), the most recent bid price per share of the Common Stock so
reported, or (c) in all other cases, the fair market value of a share of Common
Stock as determined by the Board of Directors of the Company in good faith.

 

2.       GENERAL PROVISIONS.

 

2.1       Loss, Theft, Destruction of Note. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note and, in the case of any such loss, theft or destruction, upon receipt
of indemnity or security reasonably satisfactory to the Company, or, in the case
of any such mutilation, upon surrender and cancellation of this Note, the
Company will make and deliver, in lieu of such lost, stolen, destroyed or
mutilated Note, a new Note of like tenor and unpaid principal amount dated as of
the date hereof. This Note shall be held and owned upon the express condition
that the provisions of this Section 2.1 are exclusive with respect to the
replacement of a mutilated, destroyed, lost or stolen Note and shall preclude
any and all other rights and remedies notwithstanding any law or statute
existing or hereafter enacted to the contrary with respect to the replacement of
negotiable instruments or other securities without their surrender.

 

2.2       Prepayment; Redemption. This Note may not be prepaid by the Company in
whole or in part, except with the prior written consent of the Holder. This Note
may not be redeemed by the Company in whole or in part, except with the prior
written consent of the Holder.

 

2.3       The Company shall issue to the Holder, on the date hereof, a warrant
to purchase shares of the Company’s common stock in the form attached to this
Note as Exhibit A.

 

3.       CONVERSION OF NOTE.

 

3.1       Conversion.

 

(a)       Conversion upon Tier 1 Qualified Financing. Upon the consummation of a
Tier 1 Qualified Financing, at the written election of the holders of a majority
of the outstanding principal of the convertible notes issued pursuant to the
Subscription Agreement (the “Existing Notes”) and this Note, the (i) outstanding
principal, (ii) accrued and unpaid interest under the Existing Notes and this
Note and (iii) the Premium, would be either payable upon demand, or convertible
into shares of New Round Stock based upon the price of the New Round Stock in
the Qualified Financing.

 



 3 

 

 

(b)       Conversion upon Tier 2 Qualified Financing. Upon the consummation of a
Tier 2 Qualified Financing, without any action on the part of the Holder, the
(i) outstanding principal, (ii) accrued and unpaid interest under the Note and
(iii) the Premium shall convert into New Round Stock based upon the price of the
New Round Stock in the Qualified Financing.

 

(c)       No Conversion upon Tier 3 Qualified Financing; Security Interest.
Neither the Holder nor the Company may cause the conversion of this Note upon a
Tier 3 Qualified Financing. In the event the Company is unsuccessful in
consummating either a Tier 1 Qualified Financing or a Tier 2 Qualified Financing
by November 15, 2017, the Company shall promptly grant to the Holder a security
interest on all of the Company’s assets and shall file a UCC-1 Financing
Statement to perfect such security interest, and shall execute and deliver such
other documents, agreements and instruments that the Holder reasonably requires
to so grant and perfect the security interest in the Company’s assets; provided,
however, that such security interest shall be subject to an Intercreditor
Agreement or other similar agreement, in customary form, if and to the extent
the Company enters into one or more secured loans with third party lenders from
the Issue Date through the Maturity Date, providing for pari passu rights among
the Holder, the other lenders pursuant to the Subscription Agreement and such
other third parties.

 

(d)       Conversion upon Change of Control. If a Change of Control transaction
occurs prior to the Qualified Financing, the (i) outstanding principal, (ii)
accrued and unpaid interest under the Note and (iii) the Premium would, at the
election of the holders of a majority of the outstanding principal of the Notes
and the Existing Notes, be either (A) payable upon demand as of the closing of
such Change of Control transaction or (B) convertible into shares of the Common
Stock immediately prior to such Change of Control transaction at a price per
share equal to the lesser of (A) the average VWAP of the five (5) business days
immediately prior to the announcement of the Change of Control transaction, or
(B) the per share consideration to be received by the holders of the Common
Stock in such Change of Control transaction.

 

(e)       Cancellation. Upon and as of the Conversion Date, this Note will be
cancelled on the books and records of the Company and shall solely represent the
right to receive the Conversion Shares.

 

3.2       Delivery of Securities Upon Conversion.

 

(a)       As soon as is practicable after a Conversion Date, the Company shall
deliver to the Holder a certificate or certificates evidencing the Conversion
Shares issuable to the Holder.

 

(b)       The issuance of certificates for Conversion Shares upon conversion of
this Note shall be made without charge to the Holder for any issuance tax in
respect thereof or other cost incurred by the Company in connection with such
conversion and the related issuance of securities. Upon conversion of this Note,
the Company shall take all such actions as are necessary in order to ensure that
the Conversion Shares so issued upon such conversion shall be validly issued,
fully paid and nonassessable.

 



 4 

 

 

3.3       Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon conversion of this Note. If any
conversion of this Note would create a fractional share or a right to acquire a
fractional share, the Company shall round to the nearest whole number.

 

4.       STATUS; RESTRICTIONS ON TRANSFER.

 

4.1       Status of Note. This Note is a direct, general and unconditional
obligation of the Company, and constitutes a valid and legally binding
obligation of the Company, enforceable in accordance with its terms subject, as
to enforcement, to bankruptcy, insolvency, reorganization and other similar laws
of general applicability relating to or affecting creditors’ rights and to
general principles of equity. This Note does not confer upon the Holder any
right to vote or to consent or to receive notice as a stockholder of the
Company, as such, in respect of any matters whatsoever, or any other rights or
liabilities as a stockholder, prior to conversion hereof into Conversion Shares.

 

4.2       Restrictions on Transferability. This Note and any Conversion Shares
issued with respect to this Note, have not been registered under the Securities
Act, or under any state securities or so-called “blue sky laws,” and may not be
offered, sold, transferred, hypothecated or otherwise assigned except (a)
pursuant to a registration statement with respect to such securities which is
effective under the Act or (b) upon receipt from counsel satisfactory to the
Company of an opinion, which opinion is satisfactory in form and substance to
the Company, to the effect that such securities may be offered, sold,
transferred, hypothecated or otherwise assigned (i) pursuant to an available
exemption from registration under the Act and (ii) in accordance with all
applicable state securities and so-called “blue sky laws.” The Holder agrees to
be bound by such restrictions on transfer. The Holder further consents that the
certificates representing the Conversion Shares that may be issued with respect
to this Note may bear a restrictive legend to such effect. In addition, this
Note shall be subject to the restrictions on transfer set forth in Article III
of the Subscription Agreement.

 

5.       COVENANTS. In addition to the other covenants and agreements of the
Company set forth in this Note, the Company covenants and agrees that so long as
this Note shall be outstanding:

 

5.1       Payment of Note. Upon a Maturity Date that is not also a Conversion
Date, the Company will punctually, according to the terms hereof, pay or cause
to be paid all amounts due under this Note.

 

5.2       Notice of Default. If any one or more events occur which constitute or
which, with the giving of notice or the lapse of time or both, would constitute
an Event of Default or if the Holder shall demand payment or take any other
action permitted upon the occurrence of any such Event of Default, the Company
will forthwith give notice to the Holder, specifying the nature and status of
the Event of Default or other event or of such demand or action, as the case may
be.

 



 5 

 

 

6.       REMEDIES.

 

6.1       Events of Default. “Event of Default” wherever used herein means any
one of the following events:

 

(a)       The Company shall fail to issue and deliver the Conversion Shares in
accordance with Section 3;

 

(b)       Default in the due and punctual payment of the principal of, or any
other amount owing in respect of (including interest), this Note when and as the
same shall become due and payable;

 

(c)       Default in the performance or observance of any covenant or agreement
of the Company in this Note (other than a covenant or agreement a default in the
performance of which is specifically provided for elsewhere in this Section
6.1), and the continuance of such default for a period of 10 days after there
has been given to the Company by the Holder a written notice specifying such
default and requiring it to be remedied;

 

(d)       The entry of a decree or order by a court having jurisdiction
adjudging the Company as bankrupt or insolvent; or approving as properly filed a
petition seeking reorganization, arrangement, adjustment or composition of or in
respect of the Company under the Federal Bankruptcy Code or any other applicable
federal or state law, or appointing a receiver, liquidator, assignee, trustee or
sequestrator (or other similar official) of the Company or of any substantial
part of its property, or ordering the winding-up or liquidation of its affairs,
and the continuance of any such decree or order unstayed and in effect for a
period of 60 calendar days;

 

(e)       The institution by the Company of proceedings to be adjudicated as
bankrupt or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under the Federal Bankruptcy Code or
any other applicable federal or state law, or the consent by it to the filing of
any such petition or to the appointment of a receiver, liquidator, assignee,
trustee or sequestrator (or other similar official) of the Company or of any
substantial part of its property, or the making by it of an assignment for the
benefit of creditors;

 

(f)       The Company seeks the appointment of a statutory manager or proposes
in writing or makes a general assignment or an arrangement or composition with
or for the benefit of its creditors or any group or class thereof or files a
petition for suspension of payments or other relief of debtors or a moratorium
or statutory management is agreed or declared in respect of or affecting all or
any material part of the indebtedness of the Company; or

 

(g)       It becomes unlawful for the Company to perform or comply with its
obligations under this Note.

 



 6 

 

 

6.2       Effects of Default. If an Event of Default occurs and is continuing,
then and in every such case the Holder may declare this Note to be due and
payable immediately, by a notice in writing to the Company, and upon any such
declaration, the Company shall pay to the Holder the outstanding principal
amount of this Note plus all accrued and unpaid interest through the date the
Note is paid in full.

 

6.3       Remedies Not Waived; Exercise of Remedies. No course of dealing
between the Company and the Holder or any delay in exercising any rights
hereunder shall operate as a waiver by the Holder. No failure or delay by the
Holder in exercising any right, power or privilege under this Note shall operate
as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. By acceptance hereof, the Holder acknowledges and agrees that this
Note is one of a series of Convertible Promissory Notes of similar tenor issued
by the Company, including the Existing Notes, in the aggregate principal amount
of US$2,000,000 (collectively, the “Related Notes”) and that upon the occurrence
and during the continuance of any Event of Default, the holders of a majority in
original principal amount of the Related Notes shall have the right to act on
behalf of the holders of all such Notes in exercising and enforcing all rights
and remedies available to all of such holders under this Note, including,
without limitation, foreclosure of any judgment lien on any assets of the
Company. By acceptance hereof, the Holder agrees not to independently exercise
any such right or remedy without the consent of the holders of a majority in
original principal amount of the Related Notes.

 

7.       MISCELLANEOUS.

 

7.1       Severability. If any provision of this Note shall be held to be
invalid or unenforceable, in whole or in part, neither the validity nor the
enforceability of the remainder hereof shall in any way be affected.

 

7.2       Notice. Where this Note provides for notice of any event, such notice
shall be given (unless otherwise herein expressly provided) in writing and
either (a) delivered personally, (b) sent by certified, registered or express
mail, postage prepaid or (c) sent by facsimile or other electronic transmission,
and shall be deemed given when so delivered personally, sent by facsimile or
other electronic transmission (confirmed in writing) or mailed. Notices shall be
addressed, if to Holder, to its address as provided in the Subscription
Agreement or, if to the Company, to its principal office.

 

7.3       Governing Law. This Note shall be governed by, and construed in
accordance with, the laws of the State of Delaware (without giving effect to any
conflicts or choice of law provisions that would cause the application of the
domestic substantive laws of any other jurisdiction).

 

7.4       Forum. The Holder and the Company hereby agree that any dispute which
may arise out of or in connection with this Note shall be adjudicated before a
court of competent jurisdiction in the State of Delaware and they hereby submit
to the exclusive jurisdiction of the courts of the State of Delaware, as well as
to the jurisdiction of all courts to which an appeal may be taken from such
courts, with respect to any action or legal proceeding commenced by either of
them and hereby irrevocably waive any objection they now or hereafter may have
respecting the venue of any such action or proceeding brought in such a court or
respecting the fact that such court is an inconvenient forum.

 



 7 

 

 

7.5       Headings. The headings of the Articles and Sections of this Note are
inserted for convenience only and do not constitute a part of this Note.

 

7.6       Amendments. This Note may be amended or waived only with the written
consent of the Company and the holders of a majority in original aggregate
principal amount of this Note and the Related Notes. Any such amendment or
waiver shall be binding on all holders of the Notes, even if they do not execute
such consent, amendment or waiver.

 

7.7       No Recourse Against Others. The obligations of the Company under this
Note are solely obligations of the Company and no officer, employee or
stockholder shall be liable for any failure by the Company to pay amounts on
this Note when due or perform any other obligation.

 

7.8       Assignment; Binding Effect. This Note may be assigned by the Company
without the prior written consent of the Holder. This Note shall be binding upon
and inure to the benefit of both parties hereto and their respective permitted
successors and assigns.

 

Signature on the Following Page

 

 8 

 

 

In Witness Whereof, the Company has caused this Note to be signed by its duly
authorized officer on the date hereinabove written.

 

  Bionik Laboratories Corp.                 By:  /s/ Peter Bloch       Name:
Peter Bloch
Title: Chairman and CEO  

 

 

SIGNATURE PAGE TO CONVERTIBLE PROMISSORY NOTE

 

 